Citation Nr: 1232425	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-47 257	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss disability on a direct-incurrence basis.

2.  Entitlement to service connection for hearing loss disability as secondary to service-connected disability.

3.  Entitlement to service connection for kidney disease.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

6.  Entitlement to service connection for left knee arthritis.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


INTRODUCTION

The appellant had active service from May 7, 1969 to November 9, 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In an August 2012 Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board, the Veteran, through his authorized representative, withdrew his appeal of the issue of entitlement to service connection for hypertension as secondary to service-connected disability.


FINDING OF FACT

On September 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of all issues on appeal is requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss disability on a direct-incurrence basis, by the appellant's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for hearing loss disability as secondary to service-connected disability, by the appellant's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for kidney disease, by the appellant's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for peripheral neuropathy of the left upper extremity, by the appellant's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of the appeal for entitlement to service connection for peripheral neuropathy of the right upper extremity, by the appellant's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of the appeal for entitlement to service connection for left knee arthritis, by the appellant's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  The criteria for withdrawal of the appeal for entitlement to service connection for tinnitus, by the appellant's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn all issues in this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal of whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss disability on a direct-incurrence basis is dismissed.

The appeal for entitlement to service connection for hearing loss disability as secondary to service-connected disability is dismissed.

The appeal for entitlement to service connection for kidney disease is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the left upper extremity is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the right upper extremity is dismissed.



	(CONTINUED ON NEXT PAGE)

The appeal for entitlement to service connection for left knee arthritis is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


